186 S.W.3d 835 (2006)
Thomas E. SIMMONS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 64360.
Missouri Court of Appeals, Western District.
March 28, 2006.
*836 Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun Mackelprang and Evan J. Buchheim, Office of Attorney General, Jefferson City, for Appellant.
Phillip Ray Gibson, Independence, for Respondent.
Before JOSEPH M. ELLIS, Presiding Judge, HAROLD L. LOWENSTEIN, Judge, and PAUL M. SPINDEN, Judge.

ORDER
Thomas E. Simmons appeals the circuit court's order upholding his conviction for receiving stolen property. We affirm. Rule 84.16(b).